Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claims 1-36 are pending.  Claims 1-36 are examined on the merits.

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 3, 5, 13, 21, 30, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9283180. Claim 1 of U.S. Patent No. 9283180 recites “A method for delivering medicants through inhalation, comprising: a. acquiring a medicant solution suitable for vaporization at a low temperature, the medicant solution, comprising: i. an inert non-reactive compound comprising polysorbate, ii. melatonin (thus a type of motion sickness antidote, thus claim 3 is met), iii. water in an amount of approximately 0.01 percent to approximately 30 percent of the medicant solution, and iv. alcohol in an amount of approximately 0.01 percent to approximately 30 percent of the medicant solution; and b. vaporizing the medicant solution at the low temperature such that an effective serving of the melatonin is provided to the user for inhalation, wherein the low temperature is from approximately 90 degrees C. to approximately 250 degrees C., wherein the step of vaporizing the medicant solution comprises using a low temperature vaporizer”. Claim 2 of U.S. Patent No. 9283180 recites “A method for delivering medicants through inhalation, comprising: a. acquiring a medicant solution suitable for vaporization at a low temperature, the medicant solution, comprising: i. an inert non-reactive compound, and ii. melatonin (thus a type of motion sickness antidote); and b. vaporizing the medicant solution at the low temperature such that an effective serving of the melatonin is provided to the user for inhalation, wherein the low temperature is from approximately 90 degrees C. to approximately 250 degrees C.”.  Claim 10 of U.S. Patent No. 9283180 recites “A method for delivering medicants through inhalation, comprising: a. acquiring a medicant solution suitable for vaporization at a low temperature, the medicant solution, comprising: i. an inert non-reactive compound, and ii. a sleep aid (thus a type of motion sickness antidote); and b. vaporizing the medicant solution at the low temperature such that an effective serving of the sleep aid is provided to the user for inhalation, wherein the low temperature is from approximately 90 degrees C. to approximately 250 degrees C”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9283180 encompass the scope of the current claims.




Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites “The method of claim 4, wherein the polysorbate comprises about 100 percent of the excipient”. However, claim 4 depends on claim 1, wherein claim 1 recites “an excipient comprising propylene glycol present at approximately 1 percent to approximately 30 percent of the excipient, vegetable glycerin present at approximately 1 percent to approximately 30 percent of the excipient, water present at approximately 0.01 percent to approximately 30 percent of the excipient, and alcohol present at approximately 0.01 percent to approximately 30 percent of the excipient”, therefore, it is impossible that the polysorbate comprises about 100 percent of the excipient and meanwhile meets the limitation of claim 1.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 

	Claim Rejections –35 USC § 112, 4th


	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 11 recites “The method of claim 4, wherein the polysorbate comprises about 100 percent of the excipient”. However, claim 4 depends on claim 1, wherein claim 1 recites “an excipient comprising propylene glycol present at approximately 1 percent to approximately 30 percent of the excipient, vegetable glycerin present at approximately 1 percent to approximately 30 percent of the excipient, water present at approximately 0.01 percent to approximately 30 percent of the excipient, and alcohol present at approximately 0.01 percent to approximately 30 percent of the excipient”, therefore, it is impossible that the polysorbate comprises about 100 percent of the excipient and meanwhile meets the limitation of claim 1.
Therefore, claim 11 does not further limit claim 1, 2, and 4



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 3, 31, 34, and 35 are rejected under 35 USC § 102 (b) as being anticipated by Hale et al (US 2006/0032496 A1).  
Hale et al teach this disclosure relates to percussive ignition systems capable of being actuated by inhalation, percussively activated heating elements, and the use of inhalation actuated percussive ignition systems for activating heating elements [0001] (thus a method for delivering medicants through inhalation). Hale et al teach typically, an initiator composition is prepared as a liquid suspension in an organic or aqueous solvent (thus an excipient comprising an inert non-reactive compound) for coating the anvil and soluble binders are generally included to provide adhesion of the coating to the anvil [0051]. Hale et al teach classes of drugs that can be used include, but are not limited to antihistamines (thus claim 31 is met),…motion sickness products (thus claim 3 is met), …sedatives and hypnotics, etc.[0084]. Examples of drugs that can be vaporized from a heated surface to form a high purity aerosol include… melatonin (thus a sleep aid, thus claims 34 and 35 are met), etc. [0087]. These drugs can be vaporized from a thin film having a thickness ranging from 0.2 .mu.m to 7 .mu.m, and corresponding to a coated mass ranging from 0.2 mg to 40 mg, upon heating the thin film of drug to a temperature ranging from 250.degree. C. to 550.degree. C (thus 90-385 degree C, thus a low temperature vaporizer, thus claim 3 is met; thus claim 30 is met) within less than 100 msec to produce aerosols having a drug purity greater than 90% and in many cases, greater than 99% [0087]. 
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            
Claims 3, 5, 13-20, 22-31, 34, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hale et al as applied to claims 3, 31, 34, and 35 above, and further in view of Hirsh et al (US 2004/0045546 A1).
The teachings of Hale et al are set forth above and applied as before.
The teachings of Hale et al do not specifically teach the incorporation of polysorbate, propylene glycol, or glycerin at the claimed concentrations into the composition.
Hirsh et al teach pharmaceutical delivery system for oral inhalation through nebulization consisting of inert substrate impregnated with substance (S) to be solubilized or suspended prior to use (see Title). Hirsh et al teach pharmaceutical solvents are used to dissolve or disperse pharmaceutically active medicaments and excipients. The solvent may be aqueous or non-aqueous. A dosage form of the present invention may be formulated with one or a mixture of more than one pharmaceutically acceptable solvent and is selected from, but not limited to, glycerol, propylene glycol, polyethylene glycol, polypropylene glycol, ethyl alcohol, isopropyl alcohol, water, mineral oil, peanut oil, and corn oil. The pharmaceutical solvents may be used to prepare the formulation concentrate as well as used for reconstitution of the dosage form of the present invention. Pharmaceutically acceptable solvents such as water, ethyl alcohol, isopropyl alcohol are evaporable and are usually used to dissolve or disperse the medicament and excipients in the formulation concentrate. Glycerol, propylene glycol and polyethylene glycol are co-solvents and are used to assist in solubilization of water insoluble or poorly water soluble medicaments in the formulation concentrate [0048]. Hirsh et al teach the pharmaceutical composition in unit dosage form defined in claim 9 wherein the wetting and dispersing agent is selected from the group consisting of a polysorbate, etc. (see claim 12).
           It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate propylene glycol, or glycerin from Hirsh et al into the composition of Hale et al since Hirsh et al teach Glycerol, and propylene glycol are co-solvents and are used to assist in solubilization of water insoluble or poorly water soluble medicaments in the formulation concentrate. 
           It would also have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate polysorbate such as polysorbate 20, 40, 60, or 80 from Hirsh et al into the composition of Hale et al since Hirsh et al teach using wetting and dispersing agent such as polysorbate in the analgesic composition for inhalation. 
         Regarding the claimed concentrations of polysorbate, propylene glycol, or glycerin, the result-effective adjustment in conventional working parameters is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent on the amount of the water insoluble or poorly water soluble medicaments in the composition.
          Since both of the references teach inhalation, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 3, 5, 13-20, and 22-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hale et al and Hirsh et al as applied to claims 3, 5, 13-20, 22-31, 34, and 35 above, and further in view of Hoelz et al (US 20070107722 A1).
The teachings of Hale et al and Hirsh et al are set forth above and applied as before.
The teachings of Hale et al and Hirsh et al do not specifically teach diphenhydramine or doxylamine.
Hoelz et al teach H1-Antihistamines which may be used are preferably compounds selected from among epinastine, cetirizine, azelastine, fexofenadine, levocabastine, loratadine, mizolastine, ketotifen, emedastine, dimetindene, clemastine, bamipine, cexchlorpheniramine, pheniramine, doxylamine, chlorophenoxamine, dimenhydrinate, diphenhydramine, etc. [0228].
           It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to inhale diphenhydramine or doxylamine from Hoelz et al into Hale et al since Hoelz et al teach H1-Antihistamines are selected from diphenhydramine or doxylamine [0228] for inhalation (see Title).
          Since all of the references teach inhalation, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 3, 5, 13-20, 22-31, and 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hale et al and Hirsh et al as applied to claims 3, 5, 13-20, 22-31, 34, and 35 above, and further in view of TANIDA et al (JP 2652552 B2).
The teachings of Hale et al and Hirsh et al are set forth above and applied as before.
The teachings of Hale et al and Hirsh et al do not specifically teach valerian in claim 36.
TANIDA et al teach Further, the composition for inhalation administration refers to a composition in which an effective amount of “valerian active fraction” is inhaled and the effect is exerted by stimulating the olfactory receptor or being absorbed into the body through the airway. (see Description, page 2, 4th paragraph).
           It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to inhale valerian from TANIDA et al into Hale et al since TANIDA et al teach valerian active fraction is inhaled and the effect is exerted by stimulating the olfactory receptor or being absorbed into the body through the airway.
          Since all of the references teach inhalation, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
            Claims 1, 2, 4, 6-10, and 12 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655